Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 9, 2004, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was employed as a carpenter by a cabinet making company. He resigned from his position and decided to move to Florida because he felt that he could no longer afford to live in New York. The Unemployment Insurance Appeal Board ruled that he was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause. Claimant appeals.
We affirm. Claimant testified that his living expenses, particularly housing, were too high in New York and that he wished to move to Florida near his son where it was more affordable. He indicated, however, that the income earned by him and his wife in New York was sufficient to cover their monthly expenses and that neither had secured employment in Florida. Under these circumstances, substantial evidence supports the Board’s finding that claimant left his employment for personal and noncompelling reasons (see Matter of Berkmann [Commissioner of Labor], 18 AD3d 943 [2005]; Matter of Weiss [Commissioner of Labor], 6 AD3d 1024 [2004]).
Cardona, P.J., Crew III, Carpinello, Mugglin and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.